Citation Nr: 0533715	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  04-31 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for onychomycosis of 
the toenails.

2.  Entitlement to an increased disability rating in excess 
of 40 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO decision which, in pertinent 
part, denied service connection for onychomycosis of the 
toenails.  In September 2003, the veteran filed a notice of 
disagreement.  In August 2004, the RO issued a statement of 
the case, and later that same month, the veteran perfected 
his appeal herein.

During the course of this appeal, in August 2004, the veteran 
filed a claim seeking an increased disability rating in 
excess of 40 percent for bilateral hearing loss.  In March 
2005, the RO issued a rating decision which denied the 
veteran's claim.  Later that same month, the veteran filed a 
notice of disagreement, and in September 2005, the RO issue a 
statement of the case.  

On September 28, 2005, the appellant testified at a Travel 
Board hearing before the undersigned Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  The 
scope of this hearing was limited solely to the issue of 
service connection for onychomycosis of the toenails.  A 
transcript of the hearing is of record.  

On September 28, 2005, the veteran filed a timely substantive 
appeal of the RO's decision to deny an increased disability 
rating in excess of 40 percent for bilateral hearing loss.  
This issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's current onychomycosis of the toenails began 
many years after service and was not caused by any incident 
of service.


CONCLUSION OF LAW

Onychomycosis of the toenails was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303  (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The veteran is claiming service connection for onychomycosis 
of the toenails. Through his statements and testimony herein, 
he alleges that he developed this condition during his active 
duty service.  He testified that he did not seek any 
treatment for this condition during service, and that he 
first sought medical treatment for this condition in 1995.

Initially, the Board notes that the veteran's service medical 
and personnel records are not on file, having been destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC).  Consequently, in reaching this decision, the Board 
acknowledges the heightened obligation to provide an 
explanation of the reasons or bases for its findings and to 
consider the benefit of the doubt rule under 38 U.S.C.A. 
§ 5107(b).  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).

Post service treatment reports, beginning in 1994, revealed 
treatment for onychomycosis of the lower extremity nails, as 
well as his left upper extremity nails.  A follow-up 
treatment report, dated in February 1995, noted an assessment 
of onychomycosis of the fingernails, improved.  A statement 
from the veteran's private physician, dated in April 2003, 
noted the veteran's narrative history of treatment for 
onychomycosis and the veteran's report it had its onset in 
service.  

A lay statement, dated in September 2003, was received from 
the veteran's brother.  He indicated that the veteran 
returned from the military with bad fungus on his toenails.

Given the aforementioned, the claim of service connection is 
denied.  The first medical evidence of the veteran's 
onychomycosis of the toenails was not shown until 1994, 
forty-nine years after the veteran's discharge from the 
service.  Moreover, there is no competent evidence linking 
his current onychomycosis of the toenails to his active duty 
service.  The mere transcription by a physician of a history 
provided by the veteran does not transform the history 
described into a medical opinion.  

The veteran (and his brother) attribute the veteran's current 
onychomycosis of the toenails to the veteran's active duty 
service.  However, as laymen, they do not have competence to 
provide a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board also notes that the veteran makes the point he is a 
combat veteran; however, his claimed inservice onychomycosis 
was not incurred in combat.  In a statement, dated in June 
2003, he indicated that he believed he developed this 
condition due to unsanitary conditions at his air base.  At 
his hearing before the Board, he testified that he first 
noticed this condition while stationed in Italy.  He denied 
ever seeking treatment for it during service.  Accordingly, 
the provisions of 38 U.S.C.A. § 1154(b) are not applicable in 
this matter, regardless of the veteran's combat status

Under the circumstances described above, the Board concludes 
that a basis upon which to establish service connection has 
not been presented, and the appeal is denied.  


Veterans Claims Assistance

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim, and a duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's June 2003, July 2003, February 2004, and March 2005 
letters, its August 2003 rating decision, and the August 2004 
statement of the case (SOC), advised the veteran what 
information and evidence was needed to substantiate his 
claims herein and what information and evidence had to be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  The documents also advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  Moreover, through these 
notices and RO actions, the veteran was effectively asked to 
submit any of the necessary evidence to substantiate his 
claim, that was in his possession.  Thus, the Board finds 
that the content requirements of the notice VA is to provide 
have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudication, the appellant 
has not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Also, the appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  In 
addition, the veteran submitted a statement, dated in April 
2005, indicating that he had no additional evidence to submit 
at this time.  Thus, the Board considers any defect in the 
timing of the notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The Board does not believe that a 
VA examination is necessary in this matter.  The medical 
evidence of record reflects the first diagnosis of 
onychomycosis of the toenails in 1994, forty-nine years after 
his discharge from the service.  Thus, the Board considers 
the VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claims herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claims.  


ORDER

Entitlement to service connection for onychomycosis of the 
toenails is denied.


REMAND

In January 2005, the veteran requested a hearing before a 
Veterans Law Judge sitting at the RO (i.e., a Travel Board 
hearing), regarding his increased rating claim.  He has not 
previously received a Travel Board hearing on this issue.  
Under these circumstances, a Travel Board hearing must be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2004).  

In view of the foregoing, the case is remanded for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


